Citation Nr: 1755631	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-31 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, evaluated as 10 percent disabling from February 3, 2011, through January 25, 2016, and as 40 percent disabling on and after January 26, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The January 2009 rating decision granted entitlement to service connection for bilateral hearing loss and assigned a 0 percent rating effective February 29, 2008.  A notice of disagreement with the assigned disability rating was received in January 2010, a statement of the case was issued in June 2010, and a substantive appeal was received in August 2010.

In the course of this appeal, a March 2011 rating decision increased the disability rating for the Veteran's bilateral hearing loss from 0 percent to 10 percent effective February 3, 2011.  Because this increase constituted less than a full grant of the benefit sought, both stages of this increased rating claim remained on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2011, the Veteran testified at a personal hearing before Veterans Law Judge Kelli A. Kordich.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes this claim was originally denied by the Board in a June 2012 decision.  

In September 2013, the Veteran was sent a letter notifying him "on or after August 23, 2011, the Board issued you a final decision which may have applied an invalidated rule relating to the presiding [Veterans Law Judge's] duties at your Board hearing."  The regulation at issue, 38 C.F.R. § 3.103(c)(2) , states that "[i]t is the responsibility of the employee or employees conducting the hearings to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  The Veteran was notified that the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that the provisions of 38 C.F.R. § 3.103 apply to Board hearings.  He was given the option of having the Board vacate its June 2012 decision to the extent that it had denied his claim of entitlement to a higher initial rating for bilateral hearing loss, either with or without him testifying at a new hearing.  In response, the Veteran requested that the Board vacate his prior decision and schedule him for a new hearing. 

In June 2014, the Board vacated the portion of the June 2012 decision that denied entitlement to increased ratings for bilateral hearing loss.  He was subsequently scheduled for a new Board hearing.

In January 2016, the Veteran testified at a personal hearing before Veterans Law Judge Deborah W. Singleton.  A transcript of this hearing was prepared and associated with the claims file.

At his January 2016 Board hearing, the Veteran was notified that, because this was the second Board hearing at which he would be presenting testimony, his claim would have to be decided by a three-member panel of Veterans Law Judges.  He was notified that he was entitled to present testimony on this issue before a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (holding that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal).  He waived this right on the record at his January 2016 hearing.  

In March 2016, the Board remanded this case for additional development.

On remand, in an August 2016 rating decision, the Appeals Management Center (AMC) denied entitlement to a rating in excess of 10 percent from February 3, 2011, through January 25, 2016, but granted an increase in the Veteran's bilateral hearing loss rating from 10 percent to 40 percent effective January 26, 2016.  Because this increase constitutes less than a full grant of the benefit sought, this issue remained on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2017, the Board remanded this case for additional development.  That development has been completed, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  Prior to August 16, 2013, the Veteran's right ear hearing loss was manifested by no more than Level II impairment, and the Veteran's left ear hearing loss was manifested by no more than Level II impairment.

2.  On and after August 16, 2013, an exceptional pattern of hearing loss is found in both ears; this manifested in right ear hearing loss at no more than Level VII impairment and left ear hearing loss at no more than Level VII impairment.


CONCLUSIONS OF LAW

1.  Prior to August 16, 2013, the criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2017).  

2.  From August 16, 2013, the criteria for an initial disability rating of 40 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in April 2008 and September 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

In particular, the Agency of Original Jurisdiction (AOJ) was able to obtain the audiogram that was referenced in the August 2013 VA audiology consultation.  This chart only contains puretone readings.  While the record itself references speech discrimination having been tested, there is no suggestion that speech discrimination scores were recorded elsewhere.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining the August 2013 audiogram.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran has claimed entitlement to a higher initial rating for bilateral hearing loss.  From February 3, 2011, through January 25, 2016, this disability has been assigned a 10 percent rating.  On and after January 26, 2016, a 40 percent rating has been assigned.  These ratings have been assigned pursuant to 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100 (2017).

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Level I indicates essentially normal acuity, while Level XI indicates profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone test.  For each ear, the percent of speech discrimination and the puretone threshold average (which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four) are combined on Table VI to produce a Roman numeral designation.  See 38 C.F.R. § 4.85.  The Roman numeral designations for hearing impairment of each ear are combined on Table VII to determine the percentage evaluation.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In the case at hand, the Veteran underwent VA audio examinations in February 2011 and June 2016.  He was also examined during a VA audiology consultation in August 2013.

The February 2011 VA examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
65
70
80
LEFT
30
50
65
85
85

The puretone threshold average was 67.5 decibels in the right ear and 71.25 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  

The above audiological findings show Level II hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI.  Under Table VII, these findings do not warrant a compensable rating.  

The Board notes that there is an exceptional pattern of hearing impairment in the right ear pursuant to 38 C.F.R. § 4.86(a).  When applied to Table VIA, a right ear hearing acuity of Level V results.  Under Table VII, these findings warrant a 10 percent rating.



The August 16, 2013, VA medical record contains an audiogram with a puretone chart that reads as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
65
75
80
95
LEFT
35
60
70
85
95

The puretone threshold average was 78.75 decibels in the right ear and 77.5 decibels in the left ear.  No speech discrimination scores were recorded, but the medical record noted that right and left ear "[w]ord recognition ability is good at levels tested."  

As noted above, only the puretone readings are available from this examination, and there is no indication that the speech discrimination scores that were obtained on testing in August 2013 were recorded.  Nonetheless, the Board finds that the Veteran's hearing loss can be effectively rated with the information that is of record.

First, the Board notes that both ears exhibited an exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86(a).  This regulation permits the rater to evaluate the Veteran's hearing loss under Table VIA, which uses only the puretone threshold average.  Applying the 78.75 decibel right ear puretone threshold average to Table VIA results in the assignment of Level VII hearing acuity in the right ear.  Applying the 77.5 decibel left ear puretone threshold average to Table VIA results in the assignment of Level VII hearing acuity in the left ear.  When combined pursuant to Table VII, these readings produce a 40 percent rating

In order to receive a rating in excess of 40 percent, the Veteran would require, at a minimum, Level VIII hearing acuity in both ears.  In order to obtain Level VIII hearing acuity in both ears under Table VI, the Veteran would need to have speech discrimination scores of 58 percent or less in both ears.  Given that the August 2013 record describes the Veteran's word recognition ability as "good at levels tested," and that the Veteran was found to have speech discrimination ability of 80 percent in the right ear and 84 percent in the left ear at the subsequent June 2016 VA examination, it logical to conclude that the Veteran's speech discrimination scores did not reach the maximum 58 percent result in both ears that would be required in order to award a disability rating in excess of 40 percent under Table VII.

The June 2016 VA examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
75
80
100
LEFT
50
60
70
90
100

The puretone threshold average was 80 decibels in the right ear and 80 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  

The above audiological findings show Level V hearing acuity in the right ear and Level III hearing acuity in the left ear under Table VI.  Under Table VII, these findings warrant a 30 percent rating.  

However, the Board notes that there is an exceptional pattern of hearing impairment in both ears pursuant to 38 C.F.R. § 4.86(a).  When applied to Table VIA, a right ear hearing acuity of Level VII results, and a left ear hearing acuity of Level VII results.  Under Table VII, these findings warrant a 40 percent rating.

As noted in the August 2016 rating decision, the AMC assigned an effective date of January 26, 2016, for the 40 percent evaluation because that in the date on which the Veteran testified at his Board hearing that his hearing had worsened.

With respect to functional impairment, the Veteran has consistently reported that he has difficulty hearing in noisy environments.  The Veteran's son has presented for the record an abstract of an article entitled "Clinical experience with the words-in-noise test on 3430 veterans: comparisons with pure-tone thresholds and word recognition in quiet." (Citation: J Am Acad Audiol, 2011 Jul-Aug; 22(7):405-23.) The conclusion of this article is as follows:

The results of the WIN [words-in-noise] from both the previous laboratory studies and the current clinical study indicate that the WIN is an appropriate clinic instrument to assess word-recognition performance in background noise. Recognition performance on a speech-in-quiet task does not predict performance on a speech-in-noise task, as the two tasks reflect different domains of auditory function. Experience with the WIN indicates that word-in-noise tasks should be considered the "stress test" for auditory function.

In the March 2016 remand in which it directed that the Veteran be scheduled for a new VA examination, the Board had requested that the VA examiner review the article that was referenced by the Veteran's son and "attempt to estimate the degree to which the Veteran's puretone and Maryland CNC test results would be further impaired by the presence of background noise."  

In response to the March 2016 remand's instruction, the June 2016 VA examiner noted that he could not speculate as to the answer to the Board's request, as "VA does not mandate the use of the tests in the article and any [speculation] on test scores would be against my better judgment ethically."  

The Board acknowledges the examiner's response and understands the ethical concerns.  Fortunately, subsequent caselaw has addressed concerns regarding how background noise is evaluated in the pertinent rating criteria.  

To the extent that it is argued that the schedular rating criteria in general and regulations do not contemplate the functional effects of hearing impairment, including using testing conditions conducted without background noise, the Court recently rejected such an argument in Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In Doucette, the Court found that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding" and that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Id.  These are the precise symptoms that the appellant in this case refers to, i.e., difficulty in noisy environments.  As found by the Court in Doucette, these symptoms are contemplated by the schedular rating criteria.  Id.  See Anderson v. Shulkin, No. 16-0991, slip op. at 6 (U.S. Vet. App. March 31, 2017) (nonprecedential memorandum decision).

According to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed.Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of impairment in communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed.Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current schedular rating criteria.  

In the case at hand, the Veteran has been found to have an exceptional pattern of right ear hearing impairment throughout the appeals period and has been found to have an exceptional pattern of left ear hearing impairment based on the findings of the August 2013 VA audiology consultation and the June 2016 VA examination.  When applying his June 2016 audiology test results to Table VI, the Veteran was found to be entitled to a 30 percent rating.  When applying his June 2016 audiology test results to Table VIA, the Veteran was found to be entitled to a 40 percent rating.  The additional 10 percent that is gained when the Veteran's audiology testing results are applied to Table VIA rather than Table VI accounts for the Veteran's hearing impairment in background noise.  

In short, the Board finds that entitlement to a rating in excess of 10 percent is not warranted prior to August 16, 2013, and that a rating of 40 percent, but no higher, is warranted on and after August 16, 2013.  This latter rating consists of (1) an increase from 10 percent to 40 percent (but no higher) from August 16, 2013, through January 25, 2016, and (2) a denial of a rating in excess of 40 percent on and after January 26, 2016.

To the extent that ratings higher than those noted above have been denied, the Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the claim is not in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)





ORDER

Prior to August 16, 2013, entitlement to a higher initial rating in excess of 10 percent for bilateral hearing loss is denied.

From August 16, 2013, entitlement to a higher initial rating of 40 percent, but no higher, for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.




_____________________________                _____________________________
         TANYA SMITH			KELLI A. KORDICH
       Veterans Law Judge		            Veterans Law Judge
  Board of Veterans' Appeals                                    Board of Veterans' Appeals




____________________________________
DEBORAH W. SINGLETON
Veterans Law Judge
Board of Veterans' Appeals 


Department of Veterans Affairs


